     Case 1:20-cv-00962-DAD-SAB Document 16 Filed 04/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           No. 1:20-cv-00962-NONE-SAB

12                     Plaintiff                         ORDER APPROVING AND ENTERING
                                                         STIPULATED JUDGMENT
13   v.
                                                         (DOC. NO. 14)
14   MANUEL MAGALLON,
15

16                     Defendant.

17

18              Having received and reviewed the parties’ stipulation for entry of judgment (Doc. No. 14),

19   it is hereby ORDERED:

20           1. The stipulation for entry of judgment (Doc. No. 14) is approved;

21           2. Final judgment is entered in favor of the United States and against Manuel Magallon.

22              Manuel Magallon is indebted to the United States for unpaid federal income tax liabilities

23              for the 2005, 2015, and 2016 tax years in the amount of $298,026.23 as of March 8, 2021,

24              plus interest and other statutory additions as provide by law, which will continue to accrue

25              until paid in full, as provided by 28 U.S.C. § 1961(c) and 26 U.S.C. §§ 6621 and 6622.

26   /////

27   /////

28   /////
                                                         1
     Case 1:20-cv-00962-DAD-SAB Document 16 Filed 04/12/21 Page 2 of 2


 1     3. Each party shall bear its own costs and fees

 2   IT IS SO ORDERED.
 3
       Dated:    April 12, 2021
 4                                                     UNITED STATES DISTRICT JUDGE

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
